DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Usami (WO 2016/051537 A1), USPGPub 2017/0289511 A1) being used as the English Language translation herein.
Regarding Claim 6, Usami teaches a phosphor wheel (figure 12A);
An index (26c, figure 12A and 12B) provided on the phosphor wheel;
An index detecting unit (26a-b, figures 12A and 12B) that detects the index;
A sensor (24, figure 11) that detects an amount of fluorescent light generated by the phosphor wheel; and
A memory that stores detection results obtained by the sensor when the phosphor wheel is rotated by one rotation (paragraph 0113 for the control a storage unit which must also be used to process the defective or degenerated site information; paragraph 0112).

A display device (4, figure 18) that modulates light emitted from the light source module based on a video signal; and
A projection lens (3, figure 4) that projects light modulated by using the display device.
Allowable Subject Matter
Claims 1-5 and 8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1 and 8, prior art does not teach a first rotating body and a second rotating body that each include a phosphor, and a rotation body controller that rotates the first rotating body and the second rotating body so that a difference between a maximum value and minimum value of the synthesized light of a first and second fluorescence becomes smaller.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D HOWARD whose telephone number is (571)270-5358.  The examiner can normally be reached on M-F 8-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 5712722303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/RYAN D HOWARD/               Primary Examiner, Art Unit 2882                                                                                                                                                                                         	4/03/2021